DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit.
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2019-106865 filed in Japan on 06/07/2019) required by 37 CFR 1.55 as electronically retrieved on 07/02/2020.
Three Information Disclosure Statements
The three information disclosure statements submitted on 06/05/2020, 01/26/2021 and 03/01/2021 were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the three information disclosure statements have been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the Page 23, mentions reference sign 10a one time and mentions reference sign 10b three times both are not listed in Figure 7A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification, page 13 states, “in which each device chip is supported to the polyolefin sheet 9” (bolded for emphasis) could benefit from some rephrasing for the purpose of clarity. 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
WAFER PROCESSING METHOD INCLUDING UNITING WAFER, RING FRAME AND POLYOLEFIN SHEET NOT USING ADHESIVE LAYER--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite by being unclear in reciting, “providing a polyolefin sheet on a back side or the front side of the wafer and on a back side of the ring frame” while also reciting later in claim, “a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward.” (bolded for emphasis) It appears that the first aforementioned limitation is not an option of the “front side” or “back side” if later in the claim the “front side” of the wafer is exposed.  For purpose of examination on the merits the broadest interpretation is adopted such that the wafer may be attached to the ring frame on the front or back side thereby the exposed side of the wafer from the ring frame may be the front or back side.   
	Dependent claims 2-9 do not alleviate the indefiniteness issue from claim 1 and are rejected for incorporating the indefiniteness from the independent claim. 
Claim 3 is indefinite by being ambiguous in reciting, “after heating the polyolefin sheet” because it is unclear if the aforementioned heating is the same or different as the heating already established in the uniting step of parent claim 1. For purpose of examination on the merits both heatings are the same heating step. 
 	Claims 6-8 are indefinite by being ambiguous in reciting, “and the polyolefin sheet is heated” because it is unclear if the aforementioned heating is the same or different as the heating already established in the uniting step of parent claim 1. For purpose of examination on the merits both heatings are the same heating step. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0213757 A1 to Nakamura et al. (“Nakamura”).
Regarding independent claim 1, Nakamura teaches a wafer processing method (see title) for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed (i.e., as per paragraph 0107 there are planned cutting lines that were set so as to form chips of a certain size. Given the broadest reasonable interpretation: the the broadest reasonable interpretation: the claimed division lines may be the spaces of columns and rows between chips therefore the division lines are formed by the chip placement), the wafer processing method comprising:
a ring frame (i.e., see paragraph 0027 and paragraph 0072. As stated in paragraph 0072, “During the mounting step, a ring frame may be attached to a region at the outer circumferential side of the region to which the semiconductor wafer is attached, within the surface at the side of the pressure sensitive adhesive layer 3 of the sheet for semiconductor wafer processing 1. In the plan view, a region at which the pressure sensitive adhesive layer 3 is exposed may exist as a peripheral region between the ring frame and the semiconductor wafer.”) preparing step of preparing a ring frame having an inside opening for accommodating the wafer (i.e., as explained, supra); 
a polyolefin sheet (i.e., the sheet 2 which is made of A and B. Paragraph 0040 teaches that B may be polypropylene. Paragraph 0034 teaches that A may be polyethylene) providing step of positioning the wafer in the inside opening of the ring frame and providing a polyolefin sheet on a back side or the front side of the wafer (i.e., paragraph 0072 makes clear that the wafer is attached to sheet 2 in a particular direction/orientation) and on a back side of the ring frame (i.e., paragraph 0072 states that the sheet 2 is attached to what may be considered the “back side” of the ring frame);
a uniting step of heating the polyolefin sheet as applying a pressure to the polyolefin sheet after performing the polyolefin sheet providing step (i.e., after the given the broadest reasonable interpretation as per the 112(b) rejections, supra: the wafer is exposed from the sheet 2 on the side that is not touching 3 and 2);
a dividing step (i.e., as per paragraph 0027 there is registered trademark of stealth dicing. Further paragraph 0078 makes clear this step may be done after the claimed uniting step. Also refer to paragraph 0107 there is DFL7360 & in paragraph 0108 there is DDS2300) of positioning a focal point of a laser beam inside the wafer, the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line, thereby forming a modified layer in the wafer along each division line to divide the wafer into the individual device chips, after performing the uniting step (i.e., as explained, supra); and
given the broadest reasonable interpretation: “pushing up each device chip through the polyolefin sheet” – Given basic physics as drawn, infra: the pull-up force of picking-up the chip overcomes the adhesive holding force. Therefore the adhesive holding force is the push-up force that equals the pull-up force until it is overcome and the chip the removed completely) each device chip through the polyolefin sheet, then picking up each device chip from the polyolefin sheet after performing the dividing step.

    PNG
    media_image1.png
    511
    872
    media_image1.png
    Greyscale

Regarding claim 4, Nakamura teaches wherein the pickup step includes a step of expanding the polyolefin sheet to thereby increase a spacing between any adjacent ones of the device chips (i.e., see paragraph 0077 there is cooling and expanding. Also refer to paragraph 0107 there is DFL7360 & in paragraph 0108 there is DDS2300 that has cooling).
Regarding claim 5, Nakamura teaches wherein the polyolefin sheet is formed of a material selected from the group consisting of polyethylene (refer to claim 1 rejection), polypropylene (refer to claim 1 rejection), and polystyrene.
Regarding claim 9, Nakamura teaches wherein the wafer (i.e., see paragraph 0102 there is silicon wafer) is formed of a material selected from the group consisting of silicon (i.e., see paragraph 0102 there is silicon wafer), gallium nitride, gallium arsenide, and glass.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0213757 A1 to Nakamura et al. (“Nakamura”) in view of US 2020/0035559 A1 to Harada et al. (“Harada”).
	Nakamura teaches all limitations of claims 1 and 5 of which claims 6-8 depend. 
	Regarding claim 6, Nakamura teaches of polyolefin by using polypropylene and polyethylene but does not expressly mention the following claimed temperature ranges. 
	Harada teaches in paragraph 0024 of a wafer attached to a polyolefin sheet number 20.  Paragraph 0024 and paragraph 0010 and paragraph 0043 makes clear: 
wherein the polyolefin sheet is formed of polyethylene, and the polyolefin sheet is heated in the range of 120° C. to 140° C. in the uniting step.
wherein the polyolefin sheet is formed of polypropylene, and the polyolefin sheet is heated in the range of 160° C. to 180° C. in the uniting step.
wherein the polyolefin sheet is formed of polystyrene, and the polyolefin sheet is heated in the range of 220° C. to 240° C. in the uniting step.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Harada’s invention with Nakamura’s invention would have been beneficial, as made clear by Harada, in order to bond the layers of Nakamura with the wafer together into one solid unit using the temperatures of Harada.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,991,624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations from the Patent are narrower than the broader application and as such teach all limitations from the application. See chart, infra. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The only main difference between application and Patent is that the application defines “plurality of separate regions” however this equates to the individual device chips of the Patent.  
Allowable Subject Matter
	Claims 2-3 are indicated as having allowable subject matter only as a matter of compact prosecution such that the double patenting rejection, supra must be overcome before claims 2-3 are actually contain allowable subject matter.
s 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein the uniting step includes a step of applying infrared light to the polyolefin sheet, thereby performing the thermocompression bonding.
	It is noted that US 2008/0182095 A1 to Asai teaches in paragraph 0013 and paragraph 0020 of using infrared radiation for curing an adhesive layer on a polyolefin sheet. However, this is impermissible hindsight to combine aforementioned references. 
Claim 3 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the polyolefin sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyolefin sheet after heating the polyolefin sheet, thereby removing a part of the polyolefin sheet outside an outer circumference of the ring frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
28 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895